COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Retired Judge Duff*


COUNTY OF YORK BUILDING INSPECTION AND
 VIRGINIA MUNICIPAL GROUP SELF-INSURANCE
 ASSOCIATION/VML PROGRAMS
                                             MEMORANDUM OPINION **
v.   Record No. 2830-00-1                         PER CURIAM
                                                MARCH 20, 2001
CHARLES TERRY WILLETT


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Ralph L. Whitt, Jr.; Michael P. Del Bueno;
             Whitt & Associates, on briefs), for
             appellants.

             (W. Mark Broadwell; Forbes & Broadwell, on
             brief), for appellee.


     County of York Building Inspection contends that the

Workers' Compensation Commission erred in finding that Charles

Terry Willett proved that he sustained a closed head/brain

injury as a result of his compensable August 10, 1998 injury by

accident.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.          See

Rule 5A:27.


     *
       Retired Judge Charles H. Duff took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400(D).
     **
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."        Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).       "In

determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of

the witnesses."   Wagner Enters., Inc. v. Brooks, 12 Va. App.
890, 894, 407 S.E.2d 32, 35 (1991).       Moreover, "[q]uestions

raised by conflicting medical opinions must be decided by the

commission."   Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).         In

ruling that Willett proved that he sustained a closed head/brain

injury as a result of his August 10, 1998 injury by accident,

the commission found as follows:

          We note that the claimant apparently
          recovered from his previously diagnosed
          psychiatric problems, and apparently had not
          undergone any mental health treatment for
          approximately 10 years prior to the August
          10, 1998, injury by accident. Even if, as
          the defendants allege, the claimant's
          symptoms since his injury were caused by a
          combination of factors, including
          personality disorder, learning disability
          and alcoholism, we agree with Dr. [Cynthia
          Lynn] Warner's assessment that "individuals

                                 - 2 -
          with any pre-existing psychological or
          psychiatric problems are at greater risk for
          serious sequela following a brain injury."
          . . . We therefore conclude that the
          claimant's current disability and need for
          psychiatric treatment is either directly
          related to the August 10, 1998, injury by
          accident, or follows as a compensable
          aggravation of a pre-existing condition.

               Furthermore, we find no error in the
          Deputy Commissioner's decision to credit the
          opinion of Dr. Warner over that of Dr.
          [Edward A. Peck, III]. 1 The medical record
          establishes that Dr. Warner treated the
          claimant from October 8, 1998, until
          September 21, 1999, and the December 6,
          1999, letter from Dr. Warner to claimant's
          counsel sets forth the significant amount of
          psychotherapy the claimant underwent at her
          direction. In contrast, Dr. Peck saw the
          claimant twice. We routinely give great
          weight to the opinion of the treating
          physician, and we decline the employer's
          invitation that we credit the opinion of the
          evaluating physician, Dr. [Peck], over that
          of the claimant's treating physician. In
          reaching this conclusion, we also note that
          the Deputy Commissioner had the opportunity
          to observe the testimony of Dr. Warner and
          Dr. Peck as both testified live at the
          hearing.

(Citations omitted.)

     In its role as fact finder, the commission weighed the

medical evidence and accepted the opinions of the treating

neuropsychologist, Dr. Warner, while rejecting Dr. Peck's


     1
       The commission's opinion contains the name Dr. Sykes.
From a review of the record and a reading of the paragraph in
the opinion in context, it is evident that the commission made a
clerical error and that the commission meant Dr. Peck not Dr.
Sykes. Accordingly, we have substituted Dr. Peck's name for Dr.
Sykes' name where it appears.

                              - 3 -
opinions, as well as all other contrary medical opinions.    The

principle is now well established that "[m]edical evidence is

not necessarily conclusive, but is subject to the commission's

consideration and weighing."   Hungerford Mechanical Corp. v.

Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215 (1991).

Accordingly, we hold that Dr. Warner's opinions, coupled with

credible evidence regarding Willett's mental status, abilities,

and behavior before the August 10, 1998 accident, constitute

credible evidence to support the commission's decision.    "The

fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."   Wagner, 12 Va. App. at 894, 407 S.E.2d

at 35.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                               - 4 -